


110 HRES 792 IH: Honoring the dedication and hard work of

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 792
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Payne (for
			 himself, Mr. Wolf,
			 Mr. Capuano, and
			 Mr. Tancredo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the dedication and hard work of
		  Professor Eric Reeves on behalf of the people of Sudan.
	
	
		Whereas Professor Eric Reeves taught English language and
			 literature for almost 30 years at Smith College;
		Whereas Professor Reeves has tirelessly and with
			 incredible determination worked on behalf of the helpless in Sudan for the past
			 8 years;
		Whereas Professor Reeves recently wrote a book, A
			 Long Day’s Dying: Critical Moments in the Darfur Genocide, in his
			 continuing effort to inform people about the untold suffering in Darfur,
			 Sudan;
		Whereas Professor Reeves spearheaded the Genocide
			 Olympics campaign and continues to elevate international pressure on
			 China in an effort to end the suffering in Darfur;
		Whereas Professor Reeves, at great personal cost and
			 sacrifice, has shared with the public cogent and insightful analysis on these
			 important issues;
		Whereas before the world and the media had begun to take
			 notice of the situation in Darfur, Professor Reeves was sounding the clarion
			 call and documenting a genocide;
		Whereas while months stretched into long, anguished years,
			 Professor Reeves’ weekly analyses grew from six or seven hundred words per week
			 in 2004 to more than 7,000 words per week today;
		Whereas Professor Reeves has seen and felt the suffering
			 of the helpless in Darfur from the beginning, and continues to write about the
			 atrocities beyond description, along with his own moral outrage;
		Whereas we can not be sure how many more would have
			 perished had it not been for the unflinching focus of Professor Reeves, who
			 made it impossible for the rest of the world to look away;
		Whereas Professor Reeves remains one of the nation’s most
			 knowledgeable, effective, and rigorous analysts of United States and
			 international policy toward Sudan;
		Whereas Professor Reeves is a passionate advocate of bold
			 steps to stop the genocide and suffering in Darfur, the Nuba Mountains, South
			 Sudan, and other marginalized areas;
		Whereas Professor Reeves has dedicated himself to the
			 liberation of the people of Sudan, to promote human rights for Sudan’s
			 marginalized populations, and to support humanitarian assistance for Sudan’s
			 at-risk victims of violence and oppression;
		Whereas Professor Reeves has invested so much energy and
			 time to end the suffering for the helpless, even while in bad health;
		Whereas Professor Reeves’ professional work protects the
			 victims and exposes the abusers of human rights; and
		Whereas Professor Reeves is a steadfast, constant, and
			 unyielding voice in defense of the helpless civilians in Darfur and other
			 marginalized areas of Sudan: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the
			 dedication and hard work of Professor Eric Reeves;
			(2)wishes a speedy
			 recovery for Professor Reeves;
			(3)expresses
			 appreciation to Professor Reeves and his family for the personal sacrifices and
			 tireless efforts in defense of the helpless in Sudan;
			(4)reaffirms its
			 commitment to a just and lasting peace in Sudan; and
			(5)demands full
			 implementation of the Comprehensive Peace Agreement relating to Sudan.
			
